 
 
I
112th CONGRESS 2d Session 
S. 414 
IN THE HOUSE OF REPRESENTATIVES 

May 29, 2012
Referred to the Committee on Foreign Affairs

AN ACT 
To protect girls in developing countries through the prevention of child marriage, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the International Protecting Girls by Preventing Child Marriage Act of 2011. 
2.FindingsCongress makes the following findings: 
(1)Child marriage, also known as forced marriage or early marriage, is a harmful traditional practice that deprives girls of their dignity and human rights. 
(2)Child marriage as a traditional practice, as well as through coercion or force, is a violation of article 16 of the Universal Declaration of Human Rights, which states, Marriage shall be entered into only with the free and full consent of intending spouses. 
(3)According to the United Nations Children's Fund (UNICEF), an estimated 60,000,000 girls in developing countries now ages 20 through 24 were married under the age of 18, and if present trends continue more than 100,000,000 more girls in developing countries will be married as children over the next decade, according to the Population Council. 
(4)Between 1/2 and 3/4 of all girls are married before the age of 18 in Niger, Chad, Mali, Bangladesh, Guinea, the Central African Republic, Mozambique, Burkina Faso, and Nepal, according to Demographic Health Survey data. 
(5)Factors perpetuating child marriage include poverty, a lack of educational or employment opportunities for girls, parental concerns to ensure sexual relations within marriage, the dowry system, and the perceived lack of value of girls. 
(6)Child marriage has negative effects on the health of girls, including significantly increased risk of maternal death and morbidity, infant mortality and morbidity, obstetric fistula, and sexually transmitted diseases, including HIV/AIDS. 
(7)According to the United States Agency for International Development (USAID), increasing the age at first birth for a woman will increase her chances of survival. Currently, pregnancy and childbirth complications are the leading cause of death for women 15 to 19 years old in developing countries. 
(8)Most countries with high rates of child marriage have a legally established minimum age of marriage, yet child marriage persists due to strong traditional norms and the failure to enforce existing laws. 
(9)Secretary of State Hillary Clinton has stated that child marriage is a clear and unacceptable violation of human rights, and that the Department of State categorically denounces all cases of child marriage as child abuse. 
(10)According to an International Center for Research on Women analysis of Demographic and Health Survey data, areas or regions in developing countries in which 40 percent or more of girls under the age of 18 are married are considered high-prevalence areas for child marriage. 
(11)Investments in girls' schooling, creating safe community spaces for girls, and programs for skills building for out-of-school girls are all effective and demonstrated strategies for preventing child marriage and creating a pathway to empower girls by addressing conditions of poverty, low status, and norms that contribute to child marriage. 
3.Child marriage definedIn this Act, the term child marriage means the marriage of a girl or boy, not yet the minimum age for marriage stipulated in law in the country in which the girl or boy is a resident or, where there is no such law, under the age of 18. 
4.Sense of CongressIt is the sense of Congress that— 
(1)child marriage is a violation of human rights, and the prevention and elimination of child marriage should be a foreign policy goal of the United States; 
(2)the practice of child marriage undermines United States investments in foreign assistance to promote education and skills building for girls, reduce maternal and child mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent gender-based violence, and reduce poverty; and 
(3)expanding educational opportunities for girls, economic opportunities for women, and reducing maternal and child mortality are critical to achieving the Millennium Development Goals and the global health and development objectives of the United States, including efforts to prevent HIV/AIDS. 
5.Strategy to prevent child marriage in developing countries 
(a)Assistance authorized 
(1)In generalThe President is authorized to provide assistance, including through multilateral, nongovernmental, and faith-based organizations, to prevent the incidence of child marriage in developing countries through the promotion of educational, health, economic, social, and legal empowerment of girls and women. 
(2)PriorityIn providing assistance authorized under paragraph (1), the President shall give priority to— 
(A)areas or regions in developing countries in which 40 percent or more of girls under the age of 18 are married; and 
(B)activities to— 
(i)expand and replicate existing community-based programs that are successful in preventing the incidence of child marriage; 
(ii)establish pilot projects to prevent child marriage; and 
(iii)share evaluations of successful programs, program designs, experiences, and lessons. 
(b)Strategy required 
(1)In generalThe President shall establish a multi-year strategy to prevent child marriage and promote the empowerment of girls at risk of child marriage in developing countries, which should address the unique needs, vulnerabilities, and potential of girls under age 18 in developing countries. 
(2)ConsultationIn establishing the strategy required by paragraph (1), the President shall consult with Congress, relevant Federal departments and agencies, multilateral organizations, and representatives of civil society. 
(3)ElementsThe strategy required by paragraph (1) shall— 
(A)focus on areas in developing countries with high prevalence of child marriage; 
(B)encompass diplomatic initiatives between the United States and governments of developing countries, with attention to human rights, legal reforms, and the rule of law; 
(C)encompass programmatic initiatives in the areas of education, health, income generation, changing social norms, human rights, and democracy building; and 
(D)be submitted to Congress not later than one year after the date of the enactment of this Act. 
(c)ReportNot later than three years after the date of the enactment of this Act, the President should submit to Congress a report that includes— 
(1)a description of the implementation of the strategy required by subsection (b); 
(2)examples of best practices or programs to prevent child marriage in developing countries that could be replicated; and 
(3)an assessment, including data disaggregated by age and sex to the extent possible, of current United States funded efforts to specifically prevent child marriage in developing countries. 
(d)CoordinationAssistance authorized under subsection (a) shall be integrated with existing United States development programs. 
(e)Activities supportedAssistance authorized under subsection (a) may be made available for activities in the areas of education, health, income generation, agriculture development, legal rights, democracy building, and human rights, including— 
(1)support for community-based activities that encourage community members to address beliefs or practices that promote child marriage and to educate parents, community leaders, religious leaders, and adolescents of the health risks associated with child marriage and the benefits for adolescents, especially girls, of access to education, health care, livelihood skills, microfinance, and savings programs; 
(2)support for activities to educate girls in primary and secondary school at the appropriate age and keeping them in age-appropriate grade levels through adolescence; 
(3)support for activities to reduce education fees and enhance safe and supportive conditions in primary and secondary schools to meet the needs of girls, including— 
(A)access to water and suitable hygiene facilities, including separate lavatories and latrines for girls; 
(B)assignment of female teachers; 
(C)safe routes to and from school; and 
(D)eliminating sexual harassment and other forms of violence and coercion; 
(4)support for activities that allow adolescent girls to access health care services and proper nutrition, which is essential to both their school performance and their economic productivity; 
(5)assistance to train adolescent girls and their parents in financial literacy and access economic opportunities, including livelihood skills, savings, microfinance, and small-enterprise development; 
(6)support for education, including through community and faith-based organizations and youth programs, that helps remove gender stereotypes and the bias against girls used to justify child marriage, especially efforts targeted at men and boys, promotes zero tolerance for violence, and promotes gender equality, which in turn help to increase the perceived value of girls; 
(7)assistance to create peer support and female mentoring networks and safe social spaces specifically for girls; and 
(8)support for local advocacy work to provide legal literacy programs at the community level to ensure that governments and law enforcement officials are meeting their obligations to prevent child and forced marriage. 
6.Research and dataIt is the sense of Congress that the President and all relevant agencies should, as part of their ongoing research and data collection activities— 
(1)collect and make available data on the incidence of child marriage in countries that receive foreign or development assistance from the United States where the practice of child marriage is prevalent; and 
(2)collect and make available data on the impact of the incidence of child marriage and the age at marriage on progress in meeting key development goals. 
7.Department of State's country reports on human rights practicesThe Foreign Assistance Act of 1961 is amended— 
(1)in section 116 (22 U.S.C. 2151n), by adding at the end the following new subsection: 
 
(g)The report required by subsection (d) shall include, for each country in which child marriage is prevalent, a description of the status of the practice of child marriage in such country. In this subsection, the term child marriage means the marriage of a girl or boy, not yet the minimum age for marriage stipulated in law or under the age of 18 if no such law exists, in the country in which such girl or boy is a resident. ; and 
(2)in section 502B (22 U.S.C. 2304), by adding at the end the following new subsection: 
 
(j)The report required by subsection (b) shall include, for each country in which child marriage is prevalent, a description of the status of the practice of child marriage in such country. In this subsection, the term child marriage means the marriage of a girl or boy, not yet the minimum age for marriage stipulated in law or under the age of 18 if no such law exists, in the country in which such girl or boy is a resident. . 
   Passed the Senate May 24, 2012. Nancy Erickson, Secretary   
